                                               Case 2:17-cv-02646-APG-CWH Document 33 Filed 01/25/19 Page 1 of 4



                                           1     JOHN HENRY WRIGHT, ESQ.
                                                 Nevada Bar No. 6182
                                           2     CHRISTOPHER B. PHILLIPS, ESQ.
                                                 Nevada Bar No. 14600
                                           3     THE WRIGHT LAW GROUP, P.C.
                                                 2340 Paseo Del Prado, Suite D-305
                                           4     Las Vegas, Nevada 89102
                                                 Telephone: (702) 405-0001
                                           5     Facsimile: (702) 405-8454
                                                 Email: john@wrightlawgroupnv.com
                                           6            chris@wrightlawgroupnv.com
                                                 Attorneys for Defendant
                                           7     HERITAGE VILLAS #1
                                                 HOMEOWNERS ASSOCIATION
                                           8
                                                                             UNITED STATES DISTRICT COURT
                                           9
                                                                                     DISTRICT OF NEVADA
                                          10
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11      JPMORGAN CHASE BANK, N.A.,                        Case No. 2:17-cv-02646-APG-CWH
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12                           Plaintiff,
Las Vegas, Nevada 89102




                                          13      vs.

                                          14      SATICOY BAY LLC SERIES 741
                                                  HERITAGE VISTA, a Nevada limited
                                          15      liability company,; LUCY DIAZ, an
                                                  individual; ROBERTO DIAZ, an individual;
                                          16      and HERITAGE VILLAS#1
                                                  HOMEOWNERS ASSOCIATION, a
                                          17      Nevada non-profit corporation,

                                          18                           Defendants.

                                          19            STIPULATION AND ORDER TO CONTINUE SETTLEMENT CONFERENCE

                                          20             COMES NOW, Defendant, HERITAGE VILLAS #1 HOMEOWNERS ASSOCIATION

                                          21     by its counsel, JOHN HENRY WRIGHT, ESQ., of THE WRIGHT LAW GROUP, P.C., and

                                          22     SATICOY BAY LLC SERIES 741 HERITAGE VISTA by and through its counsel of record

                                          23     MICHAEL F. BOHN, ESQ., of LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD., and

                                          24     JPMORGAN CHASE BANK, N.A., by and through its counsel of record KATIE M. WEBER,

                                          25     ESQ. and KENT F. LARSEN, ESQ., of SMITH LARSEN & WIXOM hereby submit the following

                                          26     Stipulation and Order to Continue Settlement Conference in this matter.

                                          27             IT IS HEREBY STIPULATED AND AGREED that the settlement conference statements

                                          28     will be due to chambers no later than 4:00 p.m. on April 16, 2019; and that all remaining provisions


                                                                                            Page 1 of 4
                                               Case 2:17-cv-02646-APG-CWH Document 33 Filed 01/25/19 Page 2 of 4



                                           1     of the Order Setting Settlement Conference dated November 5, 2018 are to remain in place.
                                           2            THE PARTIES FURTHER STIPULATE AND AGREE to continue the Settlement
                                           3     Conference presently set for January 30, 2019 at 9:00 a.m, to April 23, 2019 at 9:00 a.m. in an
                                           4     effort to gather additional participants based upon new claims in an effort to promote global
                                           5     resolution of the case.
                                           6
                                           7      DATED this 25th day of January, 2019.           DATED this 25th day of January, 2019.

                                           8      THE WRIGHT LAW GROUP, P.C.                      SMITH LARSEN & WIXOM

                                           9      _/s/ John H. Wright, Esq.___                    _/s/ Katie M. Weber, Esq.
                                          10      JOHN HENRY WRIGHT, ESQ.                         KENT F. LARSEN, ESQ.
                                                  Nevada Bar No. 6182                             Nevada Bar No. 3463
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11      CHRISTOPHER B. PHILLIPS, ESQ.                   KATIE M. WEBER, ESQ.
2340 Paseo Del Prado, Suite D-305




                                                  Nevada Bar No. 14600                            Nevada Bar No. 011736
THE WRIGHT LAW GROUP P.C.




                                          12      2340 Paseo Del Prado, Suite D-305               1935 Village Center Circle
                                                  Las Vegas, Nevada 89102                         Las Vegas, Nevada 89134
Las Vegas, Nevada 89102




                                          13      Attorney for Defendant                          Attorneys for JPMORGAN CHASE BANK,
                                                  HERITAGE VILLAS #1                              N.A.
                                          14      HOMEOWNERS ASSOCIATION

                                          15      DATED this 25th day of January, 2019.
                                          16      LAW OFFICES OF MICHAEL F.
                                                  BOHN, ESQ., LTD.
                                          17
                                          18      _/s/ Michael F. Bohn, Esq.______
                                                  MICHAEL F. BOHN, ESQ.
                                          19      Nevada Bar No. 1641
                                                  2260 Corporate Cir., Suite 480
                                          20      Henderson, Nevada 89074
                                                  Attorneys for Defendant
                                          21      SATICOY BAY LLC SERIES 741
                                                  HERITAGE VISTA
                                          22
                                          23
                                                                                       ORDER
                                          24
                                                        IT IS SO ORDERED, that the above Stipulation is approved and shall become the Order
                                          25
                                                 of this Court.
                                          26
                                                        IT IS FURTHER ORDERED, that the settlement conference statements will be due to
                                          27
                                                 chambers no later than 4:00 p.m. on April 16, 2019; and that all remaining provisions of the
                                          28
                                                 Order Setting Settlement Conference dated November 5, 2018 are to remain in place.

                                                                                           Page 2 of 4
                                               Case 2:17-cv-02646-APG-CWH Document 33 Filed 01/25/19 Page 3 of 4



                                           1            IT IS FURTHER ORDERED, that the settlement conference for this matter will be
                                           2     continued from January 30, 2019 at 9:00 a.m, to April 23, 2019, at 9:00 a.m.
                                           3
                                           4            IT IS SO ORDERED this             day of                        2019.
                                           5
                                                                                                   Jan 28, 2019
                                           6
                                                                                             UNITED STATES MAGISTRATE JUDGE
                                           7
                                           8
                                           9
                                          10
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12
Las Vegas, Nevada 89102




                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                 Case No. 2:17-cv-02646-APG-CWH

                                                                                          Page 3 of 4
                                               Case 2:17-cv-02646-APG-CWH Document 33 Filed 01/25/19 Page 4 of 4



                                           1                                     CERTIFICATE OF SERVICE
                                           2             Pursuant to FRCP 5(b), I hereby certify that I am an employee of THE WRIGHT LAW
                                           3     GROUP, P.C. and that on the 25th day of January, 2019, I caused the foregoing STIPULATION
                                           4     AND ORDER TO CONTINUE SETTLEMENT CONFERENCE using the CM/ECF system,
                                           5     which will cause the document to be served upon the following counsel of record:
                                           6     Attorney Name                                 Email address
                                           7     SMITH LARSEN & WIXOM
                                           8     Kent F. Larsen, Esq.          kfl@slwlaw.com
                                                 Katie M. Weber, Esq.          kw@slwlaw.com
                                           9     Attorneys for JPMORGAN CHASE BANK, N.A.
                                          10     LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11     Michael F. Bohn, Esq.         mbohn@bohnlawfirm.com
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                                 Attorneys for Defendant
                                          12     SATICOY BAY LLC SERIES 741 HERITAGE VISTA
Las Vegas, Nevada 89102




                                          13             I further certify that I served a copy of this document by mailing a true and correct copy,
                                          14     thereof, postage prepaid, addressed to:
                                          15
                                                 None.
                                          16
                                          17
                                                                                        /s/   Candi Ashdown
                                                                                        An employee of THE WRIGHT LAW GROUP, P.C.
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28     Case No. 2:17-cv-02646-APG-CWH


                                                                                            Page 4 of 4
